Name: Commission Regulation (EEC) No 1714/88 of 13 June 1988 amending certain Regulations concerning the application of the common market organization for sugar following the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  beverages and sugar;  agricultural policy
 Date Published: nan

 Avis juridique important|31988R1714Commission Regulation (EEC) No 1714/88 of 13 June 1988 amending certain Regulations concerning the application of the common market organization for sugar following the introduction of the combined nomenclature Official Journal L 152 , 18/06/1988 P. 0023 - 0034 Finnish special edition: Chapter 3 Volume 26 P. 0214 Swedish special edition: Chapter 3 Volume 26 P. 0214 Commission Regulation (EEC) No 1714/88 of 13 June 1988 amending certain Regulations concerning the application of the common market organization for sugar following the introduction of the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff [1], as last amended by Regulation (EEC) No 1471/88 [2], and in particular the second subparagraph of Article 15(1) thereof, [1] OJ No L 256, 7. 9. 1987, p. 1. [2] OJ No L 134, 31. 5. 1988, p. 1. Whereas, in accordance with the second subparagraph of Article 15(1) of Regulation (EEC) No 2658/87, technical amendments to Community acts which include the combined nomenclature are to be made by the Commission; whereas many regulations relating to sugar must be amended technically in order to take account of the use of the combined nomenclature; Whereas, in view of the number and content of the texts requiring such amendment, it is necessary to bring together in a single Regulation all the amendments in question, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar [3], as last amended by Regulation (EEC) No 1467/77 [4], is hereby amended as follows: [3] OJ No L 50, 4. 3. 1970, p. 1. [4] OJ No L 162, 1. 7. 1977, p. 6. In Article 13(3), "heading No 17.01 of the Common Customs Tariff" is replaced by "CN code No 1701". Article 2 Commission Regulation (EEC) No 825/75 of 25 March 1975 laying down special detailed rules for the application of export levies on sugar [5], as amended by Regulation (EEC) No 1499/76 [6], is hereby amended as follows: [5] OJ No L 79, 28. 3. 1975, p. 17. [6] OJ No L 167, 26. 6. 1976, p. 29. 1. Annex I is replaced by following: "ANNEX I >TABLE>"2. Annex II is replaced by following: "ANNEX II >TABLE>"3. Annex III is replaced by following: "ANNEX III >TABLE>""ANNEX IV >TABLE>"Article 3 Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar [7], as last amended by Regulation (EEC) No 3819/85 [8], is hereby amended as follows: [7] OJ No L 318, 18. 11. 1976, p. 13. [8] OJ No L 368, 31. 12. 1985, p. 25. Article 11 is replaced by the following: "Article II Prefential raw sugar which falls within CN codes 1701 11 90 and 1701 12 90 and in respect of which the differential charge is not applicable shall be subject to customs or an equivalent administrative control until it is established that it cannot be used for refining." Article 4 Commission Regulation (EEC) No 1469/77 of 30 June 1977 laying down rules for applying the levy and the refund in respect of isoglucose and amending Regulation (EEC) No 192/75 [9] is hereby amended as follows: [9] OJ No L 162, 1. 7. 1977, p. 9. Article 2 is replaced by the following: "Article 2 The fixed component referred to in Article 16(6) of Regulation (EEC) No 1785/81 shall be equal to that used for fixing the import levy on products falling within CN code 1702 30 91." Article 5 Commission Regulation (EEC) No 1998/78 of 18 August 1978 laying down detailed rules for the offsetting of storage costs for sugar [10], as last amended by Regulation (EEC) No 89/87 [11], is hereby amended as follows: [10] OJ No L 231, 23. 8. 1978, p. 5. [11] OJ No L 13, 15. 1. 1987, p. 10. 1. The first indent of Article 1(2)(a) is replaced by the following: "- who is engaged in making from sugar in the unaltered state only those sugars which fall within code 1701 or 1702, excluding CN codes 1702 50 00 and 1702 90 10, and which have different physical characteristics from the sugar used in the process,"; 2. Article 8(2) is replaced by the following: "2. Syrups obtained prior to the cristallizing stage means those syrups which fall within CN codes 1702 60 90 and 1702 90 90 and which are subsequently processed into solid sugar under customs control, or under an administrative control providing equivalent safeguards, and which are stored in special containers separated from the sugar manufacturing plant."; 3. in Article 12(1)(d), "heading No 17.01 of the Common Customs Tariff" is replaced by "CN code 1701". Article 6 Commission Regulation (EEC) No 2630/81 of 10 September 1981 on special detailed rules for the application of the system of import and export licences in the sugar sector [12], as last amended by Regulation (EEC) No 3677/86 [13], is hereby amended as follows: [12] OJ No L 258, 11. 9. 1981, p. 16. [13] OJ No L 351, 12. 12. 1986, p. 1. 1. Article 8(1) is replaced by the following: "1. The security for licences for the products listed in Article 1(1)(a) to (d), (f) and (g) of Regulation (EEC) No 1785/81 shall be per 100 kilograms net of sugar and per 100 kilograms net dry matter of isoglucose as follows: (a) where the licence is for import or export without advance fixing of the import or export levy of the refund: - 0,25 ECU in respect of products falling within CN codes 1701, 1702 and 2106, excluding CN codes 1702 50 00 and 1702 90 10. - 0,05 ECU in respect of products falling within CN codes 1212 91, 1212 92 00 and CN codes 1703. However, the security for export licences for white sugar and raw sugar, the validity of which is limited to 30 days in accordance with the second indent of Article 5 (3) (a), shall be 3,50 ECU; (b) 0,25 ECU where the licence is for the export of C sugar or C isoglucose; (c) where the licence is for import with advance fixing of the levy or refund and subject as otherwise provided under the terms of an invitation to tender opened in the Community: - 3,00 ECU in respect of products falling within CN code 1701, - 0,75 ECU in respect of products falling within CN code 1703, where the levy is not zero, - 0,15 ECU in respect of products falling within CN code 1703, where the levy is zero; (d) where the licence is for export with advance fixing of the refund or levy and subject as otherwise provided for under the terms of an invitation to tender opened in the Community: - 9,00 ECU in respect of products falling within CN code 1701, - 0,75 ECU in respect of products falling within CN code 1703, - 3,50 ECU in respect of products falling within CN codes 1702 20, 1702 60 90, 1702 90 60, 1702 90 71, 1702 90 90 and 2106 90 59, - 3,50 ECU in respect of products falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10, 1702 90 30 and 2106 90 30; (e) 0,25 ECU for the import licences referred to in Article 6"; 2. in Article 8 (2), "Common Customs Tariff heading No 17.01" is replaced by "CN code 1701"; 3. in Article 9 (1), "Common Customs Tariff heading No 17.01" is replaced by "CN code 1701"; 4. in Article 10 (1), "white sugar falling within Common Customs Tariff heading No 17.01 is followed by the importation of raw sugar falling within Common Customs Tariff heading No 17.01" is replaced by "white sugar falling within code 1701 99 10 of the combined nomenclature is followed by the import of raw sugar within CN codes 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90"; 5. the Annex is replaced by the following: "ANNEX Calculation of the security referred to in Article 10 (ECU per 100 kilograms net) >TABLE> and so on by increases of 3,50 ECU each time" Article 7 Commission Regulation (EEC) No 2670/81 of 14 September 1981 laying down detailed implementing rules in respect of sugar production in excess of the quota [14], as last amended by Regulation (EEC) No 2561/85 [15] is hereby amended as follows: [14] OJ No L 262, 16. 9. 1981, p. 14. [15] OJ No L 244, 12. 9. 1985, p. 23. 1. in the second subparagraph of Article 1(1) the first indent is replaced by the following: "- as white sugar or raw sugar, non-denatured, or extracted from sugar prior to the crystallizing stage falling within CN codes 1702 60 90 and 1702 90 90, or as isoglucose in its natural state." 2. in the second subparagraph of Article 2 (2) (c), "heading No 17.01 of the Common Customs Tariff" is replaced by "CN code 1701." Article 8 Commission Regulation (EEC) No 581/86 of 28 February 1986 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensatory amounts in the sugar sector [16], as last amended by Regulation (EEC) No 2126/87 [17], is hereby amended as follows: [16] OJ No L 57, 1. 3. 1986, p. 27. [17] OJ No L 197, 18. 7. 1987, p. 24. 1. Article 1(1) and (2) are replaced by: "1. Accession compensatory amounts shall not be applied in the case of syrups falling within CN codes 1702 60 90, 1702 90 90, 1702 90 60, 1702 90 71 and 2106 90 59 which are less than 85 % pure, and in the case of maple sugar and maple syrup falling within CN code 1702 20. 2. In the case of syrups falling within CN codes 1702 60 90, 1702 90 90, 1702 90 71 and 2106 90 59: (a) which are not less than 98 % pure, the accession compensatory amount shall be based on the syrup"s recorded sucrose content; (b) which are less than 98 % pure but not less than 85 % pure, the accession compensatory amount applicable shall be based on the extractable sugar content as recorded in accordance with the second subparagraph of Article 1(5) of Regulation (EEC) No 1443/82."; 2. the Annex is replaced by the following: "ANNEX Accession compensatory amounts applicable in trade with Spain and Portugal >TABLE>"APPENDIX TO THE ANNEX ADDITIONAL CODES TABLE 3 >TABLE>"TABLE 4 >TABLE>"TABLE 5 >TABLE>"TABLE 8 >TABLE>"TABLE 9 >TABLE>"TABLE 10 >TABLE>"TABLE 6 >TABLE>"Article 9 Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry [18] is hereby amended as follows: [18] OJ No L 94, 9. 4. 1986, p. 9. 1. in Article 1 (1), "and falling within subheading 17.02 D ex II of the Common Customs Tariff" is replaced by "and falling within CN codes ex 1702 60 90 and ex 1702 90 90; 2. the Annex is replaced by the following: "ANNEX LIST OF CHEMICAL PRODUCTS >TABLE>"Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirely and directly applicable in all Member States. Done at Brussels, 13 June 1988. For the Commission Frans ANDRIESSEN Vice-President